By the Court,

Smith, J.
The guilty knowledge of the defendant was a material fact, and it was incumbent on the prosecution to prove it. Evidence to show the scienter was given by the state. But it was also competent for the defendant to rebut it. This he could do by proof of such facts and circumstances as would tend to show that he supposed the bill to be genuine, or that it was so in fact; that he resorted to the ordinary and approved sources of information to ascer*357tain its character. Hence we think the evidence of Morehouse to the effect that the defendant examined the “ Counterfeit Detector” to ascertain whether the bill, &c., was good or bad, ought to have been admitted. It was a circumstance slight or strong according to other circumstances with which it was connected.
Note. — The above is hut a mere statement of the points decided by the couit. No opinion vas ever written in the case. — Bepoeteb.
The first point of the charge was liable to mislead the jury. The offence is not complete without the guilty knowledge of defendant. It was not necessary to aver or prove an intent to injure or defraud any particular individual, but the defendant must know the bill was counterfeit.
It is also necessary under our statute to establish by proof the fact that the bank alleged in the indictment existed, and was authorized, &c., as averred.